F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                       August 2, 2007
                          FO R TH E TENTH CIRCUIT                   Elisabeth A. Shumaker
                                                                        Clerk of Court

    STATE OF KANSAS, ex rel. Paul J.
    M orrison, * Attorney General,

            Petitioner-Appellee,
                                                   Nos. 07-3016 & 07-3024
     v.                                        (D .C. N os. 06-CV -4121-JA R &
                                                      06-CV-4082-JAR)
    DA VID M AR TIN PRICE;                                  (D . Kan.)
    RO SEM AR Y D ENISE PRICE;
    JA N IC E LY N N K IN G ,

            Respondents-Appellants,

          and

    PRO SE A DVOCA TES,

            Respondent.




                           OR D ER AND JUDGM ENT **


Before TA CH A, Chief Judge, M U RPH Y, and HO LM ES, Circuit Judges.


*
       Pursuant to Fed. R. App. P. 43(c)(2), Paul J. M orrison is substituted for
Phill Kline as appellee in this action.
**
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent w ith Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Respondents-appellants David M artin Price, Rosemary Denise Price, and

Janice Lynn King, proceeding pro se here as in the district court, appeal the

district court’s orders remanding the underlying lawsuit to the Kansas Supreme

Court and aw arding attorney fees and costs to petitioner. We hold that this court

lacks jurisdiction over the district court’s remand orders and we dismiss the

appeals from those orders. W e do have jurisdiction over the orders for attorney

fees and costs, however, and we affirm those orders.

                                   I. Background

      The Kansas Attorney General, the petitioner-appellee in this appeal, filed

an original action in quo warranto in the Kansas Supreme Court against

respondents on April 27, 2006, seeking to enjoin them from engaging in the

unauthorized practice of law. They were served with the petition on M ay 1, 2006.

Almost three months later, on July 26, 2006, respondents filed a notice of removal

to the federal district court. They claimed that the quo warranto action violated

their First Amendment right to assist others before the Kansas state courts, even

though they are not lawyers. Their removal documents also included

counterclaims asserting violations of their constitutional rights. On August 25,

2006, petitioner moved to remand the case to the state court and requested an

award of attorney fees and costs. The district court remanded the case on

September 26, 2006, and granted petitioner’s motion for attorney fees and costs

                                         -2-
upon presentation of an itemized statement. After reviewing the itemized

statement, the district court entered an award of attorney fees and costs against

respondents for $4,493.38. The district court denied respondents’ motion for a

new trial. They appeal; this action was assigned appeal No. 07-3024.

      After the federal district court remanded the quo warranto action,

respondent Janice L. King filed another notice of removal to federal court, relying

on the same grounds as the first. 1 The federal district court remanded the case on

December 7, 2006, and again awarded attorney fees and costs to petitioner, this

time for $190.80. Respondents’ appeal of those orders was assigned appeal

No. 07-3016.

      This court granted respondents’ motion to consolidate the tw o appeals.

Because the district court’s rulings and the issues raised on appeal are identical

for both appeals, we consider them together.

      The district court granted petitioner’s motions to remand for lack of federal

subject-matter jurisdiction and because the removal notices were untimely under

28 U.S.C. § 1446(b). In its ruling on jurisdiction, the district court held that the

quo warranto action involved solely matters of state law, federal removal

jurisdiction cannot be conferred by a federally-based defense or counterclaim, and

1
      The first remand order was issued by a federal judge sitting in Topeka,
Kansas. M s. King filed the second removal notice in W ichita, Kansas, seeking to
avoid the Topeka court. But the W ichita court clerk observed that the second
removal notice pertained to the same case as the first, and transferred it to the
federal judge assigned to the case in Topeka.

                                         -3-
respondents’ removal notices did not allege the requisite racial-equality claims to

qualify for removal under 28 U.S.C. § 1443.

        On appeal, respondents argue that (1) the quo-warranto complaint failed to

state a claim upon which relief can be granted, (2) no Kansas law prohibits their

legal-advice activities, (3) the federal court has jurisdiction over the

constitutional questions raised in their removal motions, (4) the district court

misapplied § 1443 because Congress intended it to apply to all litigants seeking to

remove a case to federal court, and (5) they have standing to bring claims against

the State of Kansas for violating their constitutional rights in state court or agency

proceedings. They also allege that the federal district court was biased against

them because they are pro se litigants. They further claim that an ex parte

comm unication between the district court and petitioner’s attorney prejudiced

them.

        W e construe pro se litigants’ pleadings liberally and hold them to “a less

stringent standard than formal pleadings drafted by lawyers,” but we do not make

legal arguments or perform legal research for them. Garrett v. Selby Connor

M addux & Janer, 425 F.3d 836, 840-41 (10th Cir. 2005) (citation and quotation

omitted).




                                           -4-
                                     II. Analysis

                                  A. Remand Orders

      This court does not have subject-matter jurisdiction over respondents’

appeal of the district court’s remand orders. The remand orders are “not

reviewable on appeal or otherwise.” § 1447(d). As the Supreme Court has

“relentlessly repeated[,] any remand order issued on the grounds specified in

§ 1447(c) is immunized from all forms of appellate review, whether or not that

order might be deemed erroneous by an appellate court.” Kircher v. Putnam

Funds Trust, ___ U.S. ___, 126 S. Ct. 2145, 2153 (2006) (quotation and alteration

omitted).

      Respondents rely in part on 28 U.S.C. § 1443, “w hich allows removal to

address the violation of a right to racial equality that is unenforceable in state

court.” H unt v. Lam b, 427 F.3d 725, 727 (10th Cir. 2005). In Johnson v.

M ississippi, 421 U.S. 213, 219 (1975), the Supreme Court established a two-part

test for removal petitions filed under § 1443. “First, it must appear that the right

allegedly denied the removal petitioner arises under a federal law providing for

specific civil rights stated in terms of racial equality.” Id. (quotation omitted).

Second, the removal petitioner must show that he or she “is ‘denied or cannot

enforce’ the specified federal rights ‘in the courts of [the] State.’” Id. (quoting

28 U.S.C. § 1443(1)); see also M artin v. Franklin Capital Corp., 251 F.3d 1284,

1290 (10th Cir. 2001) (holding burden is on party seeking removal to establish

                                          -5-
federal jurisdiction).

      Respondents argue that Congress intended § 1443 to apply to all removal

petitions, including theirs, raising constitutional claims. But they have cited no

authority to support their argument. Indeed, the Supreme Court has held that

§ 1443 does not apply to claims asserting violations of rights under

generally-applicable constitutional or statutory provisions. Johnson, 421 U.S. at

219; accord M iller v. Lambeth, 443 F.3d 757, 761 (10th Cir. 2006). The rights

respondents claim were denied them in the quo warranto action “are not, in the

language of the statute, rights arising under any law providing for the equal civil

rights of United States citizens.” Colo. v. Lopez, 919 F.2d 131, 132 (10th Cir.

1990) (quotation omitted). Therefore, § 1443 does not apply.

      Accordingly, we hold that this court is without jurisdiction to review the

district court’s orders remanding the case to the K ansas Supreme Court. As a

consequence, we do not address the merits of respondents’ claims, including those

pertaining to the merits of the quo warranto action or any related actions taken by

the Kansas State authorities. W e are similarly without jurisdiction to review the

district court’s orders denying their motions to reconsider the remand orders. See

§ 1447(d).




                                         -6-
                   B. Orders Awarding Attorney Fees and Costs

      Although we lack jurisdiction over the remand orders, we do have

subject-matter jurisdiction to review the district court’s orders awarding attorney

fees and costs to petitioner. Topeka Hous. Auth. v. Johnson, 404 F.3d 1245, 1248

(10th Cir. 2005). “A court’s decision to grant a fee aw ard is reviewed for abuse

of discretion, while the underlying legal analysis is reviewed de novo.” Id.

(quotation omitted). Awards of attorney fees and costs in removal proceedings

are authorized under § 1447(c). “[T]he standard for awarding fees should turn on

the reasonableness of the removal.” M artin v. Franklin Capital Corp., 546 U.S.

132, ___, 125 S. Ct. 704, 711 (2005). There is no presumption to award fees or

not to award them. Id. at 709-11. “Absent unusual circumstances, courts may

award attorney’s fees under § 1447(c) only where the removing party lacked an

objectively reasonable basis for seeking removal. Conversely, when an

objectively reasonable basis exists, fees should be denied.” Id. at 711.

      Respondents do not challenge the reasonableness of the amount of attorney

fees and costs awarded to petitioner. Instead, they assert that the district court

did not comply with the Equal Access to Justice Act (EAJA), 5 U.S.C. § 504;

28 U.S.C. § 2412(d)(1)(A). They also seek an order requiring petitioner to pay

their costs pursuant to the EAJA. The EAJA is not applicable; attorney fees w ere

awarded pursuant to § 1447(c).




                                          -7-
      W e have reviewed the district court’s orders granting attorney fees and

costs to petitioner according to the M artin standards. See M artin, 125 S. Ct. at

709-11. W e find no error in the district court’s conclusion that respondents did

not have an objectively reasonable basis for seeking removal and we conclude

that the district court did not abuse its discretion in awarding $4,493.38 for

attorney fees and costs in case No. 06-CV-4082-JAR (appeal No. 07-3024), and

$190.80 in case N o. 06-CV-4121-JAR (appeal No. 07-3016). Respondents’

request for an award of costs is denied.

                                   C. Judicial Bias

      Respondents assert that the district court was biased against them, or at

least gave the appearance of bias. They rely on the district court’s statement in

its order denying their request to file an amended notice of removal that even if

the court had jurisdiction, it would not grant the motion because respondents did

not comply with Fed. R. Civ. P. 15(a). They maintain that generally the law does

not apply uniformly, constitutionally, or fully to pro se litigants, but they offer no

specific instances to support this charge.

      Respondents also allege that the district court held an ex parte

comm unication with petitioner’s attorney that prejudiced them. They identify no

ex parte communication, however. Rather, they apparently contend that the

district court’s agreement with legal arguments made by petitioner’s attorney

demonstrated the court’s bias against them.

                                           -8-
      “[J]udicial rulings alone almost never constitute a valid basis for a bias or

partiality motion.” Litekey v. United States, 510 U.S. 540, 555 (1994).

Furthermore, “opinions formed by the judge on the basis of facts introduced or

events occurring in the course of the current proceedings, or of prior proceedings,

do not constitute a basis for a bias or partiality motion unless they display a

deep-seated favoritism or antagonism that would make fair judgment impossible.”

Id. Respondents’ unsupported allegations are insufficient to carry their “heavy

burden” to demonstrate judicial bias. Topeka Hous. Auth., 404 F.3d at 1248.

                                III. Pending M otions

      Respondents have filed a “M otion for Clarification” seeking

disqualification of the attorney representing the petitioner in these appeals and

reversal of the district court’s orders awarding attorney fees for his professional

services, on the ground that Kansas state statutes do not authorize the State to hire

private counsel. 2 Respondents have reproduced numerous Kansas statutes,

comprising fourteen and one-half pages of their motion. They have not explained,

however, why those statutes entitle them to relief, except to argue that quo

warranto does not apply to them and the selected statutes do not specifically

authorize the State to engage private counsel. The motion is denied because

respondents have not established grounds to disqualify the State’s counsel and

2
       Respondents filed a previous motion for clarification, also seeking to
disqualify the State’s attorney, but on the ground that he was not authorized to
participate as a party. That motion was denied.

                                          -9-
because this court lacks jurisdiction over the district court’s order remanding the

case to the state court.

      Also pending is respondents’ “M otion Requesting Order of Cease and

Desist” asking this court to order the State not to pursue its remedies under state

law and to require it to return monies already collected. Again, because this court

does not have jurisdiction over the district court’s remand order, respondents’

motion is denied.

                                   IV. Conclusion

      The pending motions are denied. The appeals from the remand orders are

DISM ISSED for lack of subject-matter jurisdiction. The orders of the district

court aw arding attorney fees and costs to the petitioner are AFFIRMED.


                                                     Entered for the Court



                                                     Deanell Reece Tacha
                                                     Chief Circuit Judge




                                         -10-